Exhibit 10.2

Certain portions of this first amendment, for which confidential treatment has
been requested, have been omitted and filed separately with the Securities and
Exchange Commission. Sections of the first amendment where portions have been
omitted have been identified in the text.

FIRST AMENDMENT

THIS FIRST AMENDMENT (“First Amendment”) is entered into as of January 21, 2011,
by and between PPF OFF ONE MARITIME PLAZA, LP, a Delaware limited partnership
(“Landlord”) and DEL MONTE CORPORATION, a Delaware corporation (“Tenant”), with
reference to the following facts:

 

  A. Landlord and Tenant are parties to that certain lease dated as of
October 27, 2009 (the “Lease”), pursuant to which Landlord leases to Tenant
space containing 152,917 rentable square feet (the “Premises”) on the second
(2nd), third (3rd) fourth (4th), sixth (6th), seventh (7th), twenty-fourth
(24th) and twenty-fifth (25th) floors of the building located at One Maritime
Plaza, San Francisco, California (the “Building”).

 

  B. Pursuant to the Lease, Tenant is entitled to occupy all or any portion of
the Sixth Floor Space, the Seventh Floor Space, the Twenty-Fourth Floor Space
and/or the Twenty-Fifth Floor Space (collectively, the “Beneficial Occupancy
Space”) from and after [**]* through and to [**]*, with no obligation to pay
Base Rent, such period being referred to in the Lease as the “Beneficial
Occupancy Period”.

 

  C. Tenant desires to occupy the Beneficial Occupancy Space from and after
[**]* (i.e., [**]* months prior to the commencement of the Beneficial Occupancy
Period). Landlord agrees that Tenant may occupy the Beneficial Occupancy Space
during the calendar months of [**]* (the “Early Beneficial Occupancy Period”),
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

  1. Early Beneficial Occupancy Period. Landlord agrees that Tenant will be
entitled to occupy the Beneficial Occupancy Space during the Early Beneficial
Occupancy Period, in accordance with the terms of the Lease, provided that
Tenant will pay Base Rent for the Beneficial Occupancy Space during the Early
Beneficial Occupancy Period as provided in Section 2 below.

 

  2. Base Rent During Early Beneficial Occupancy Period; Adjustments.

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(a) Generally. Tenant will pay, as Base Rent for the Beneficial Occupancy Space
during the Early Beneficial Occupancy Period, the sum of $[**]* per month,
subject to the adjustments described below.

(b) Adjustments to Base Rent for Beneficial Occupancy Space.

(i) Effect of 50 California Rent Relief. As a result of Tenant’s ability to
occupy the Beneficial Occupancy Space during the Early Beneficial Occupancy
Period, Tenant will be relieved of the obligation to pay rent for the 50
California premises in the amount of $[**]* for each of the months of [**]* (the
“Rent Relief Period”); accordingly, the amount of such reduced rental obligation
will be payable as Base Rent for the Beneficial Occupancy Space during the Rent
Relief Period; however, Landlord has agreed to waive its right to collect the
relieved rent sum applicable to the month of [**]*.

(ii) Application of Abated Rent. Pursuant to the provisions of Section 4(b) of
the Lease, Tenant is entitled to Abated Rent in the aggregate amount of $[**]*
per month for the [**]* full calendar months following the Commencement Date
(the “Initial Abated Rent”). Tenant desires to apply the Initial Abated Rent to
offset the Base Rent payable under the Lease (as amended hereby) during the
Early Beneficial Occupancy Period and thereafter during the Beneficial Occupancy
Period (to offset the effect of the rent relief described in Section 2(b)(i)
above), and thereafter during the months of [**]*.

(c) Summary Table. As a consequence of the effect of the adjustments described
above in Section 2(b), and assuming that the Commencement Date is [**]* (as is
assumed in Section 4 of the Basic Lease Provisions), the schedule of Base Rent
payable by Tenant commencing as of the commencement of the Early Beneficial
Occupancy Period and thereafter through [**]*, shall be the following (if the
Commencement Date is other than [**]*, the parties will reflect any necessary
adjustments in the Commencement Letter):

 

Month

   Base Rent      Relieved Rent    Initial
Abated Rent      Base
Rent Due         [**]*      

 

1

The parties have agreed that Base Rent for the full month of [**]* will be
payable regardless of whether Tenant firsts occupies the Beneficial Occupancy
Space on [**]* or at a later date in [**]*.

2

Base Rent for Early Beneficial Occupancy.

3

Relieved Rent Payments.

3. Miscellaneous.

(a) This First Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements.

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

(b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

(c) In the case of any inconsistency between the provisions of the Lease and
this First Amendment, the provisions of this First Amendment shall govern and
control.

(d) Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this First Amendment until Landlord has executed
and delivered the same to Tenant.

(e) The capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this First Amendment.

(f) Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment. Tenant agrees to defend, indemnify and
hold Landlord harmless from all claims of any brokers claiming to have
represented Tenant in connection with this First Amendment. Landlord hereby
represents to Tenant that Landlord has dealt with no broker in connection with
this First Amendment. Landlord agrees to defend, indemnify and hold Tenant
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this First Amendment.

(g) Each signatory of this First Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

(h) This First Amendment may be executed in multiple counterparts each of which
is deemed an original but together constitute one and the same instrument. This
First Amendment may be executed in so-called “pdf” format and each party has the
right to rely upon a pdf counterpart of this First Amendment signed by the other
party to the same extent as if such party had received an original counterpart.

[SIGNATURES ARE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.

 

PPF OFF ONE MARITIME PLAZA, LP

a Delaware limited partnership

By:           PPF OFF GP, LLC, a Delaware limited liability company, its General
Partner   By:          

PPF OFF, LLC,

a Delaware limited liability company, its Member

   

By:        

  PPF OP, LP, a Delaware limited partnership, its Member      

By:        

 

PPF OPGP, LLC,

a Delaware limited liability company, its General Partner

        By:           Prime Property Fund, LLC, a Delaware limited liability
company, its Member          

        By:        

  Morgan Stanley Real Estate Advisor, Inc., a Delaware corporation, its Manager
           

By:

  /s/ Keith Fink               Name: Keith Fink              
Title: Executive Director

 

TENANT:

DEL MONTE CORPORATION,

a Delaware corporation

By:  

/s/ Andrew Deane

Print Name: Andrew Deane

Its: V.P. Operations

By:  

/s/ Raymond S. Volan

Print Name: Raymond S. Volan

Its: Dir. Corp. Real Estate